ORDER
Considering respondent’s Application for Writs from the August 18, 2006 Order of the Louisiana Attorney Disciplinary Board Denying Motion to Continue Disciplinary Hearing,
IT IS ORDERED that the probation revocation hearing currently set for Wednesday, August 23, 2006 be and hereby is continued. The disciplinary board is instructed to reset this matter for hearing as soon as practicable.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana
JOHNSON, J., would limit the continuance to no more than 30 days. See Supreme Court Rule XIX Appendix C, Rule 5(C) which provides that Disciplinary Counsel’s request for revocation must be heard within 30 days.
TRAYLOR, J., would deny.